Title: To James Madison from William Lee, 30 November 1801 (Abstract)
From: Lee, William
To: Madison, James


30 November 1801, Bordeaux. Encloses an extract from the consular registry relating to Barnet. Believes Barnet should have been content with soliciting support from his countrymen, “for the manner in which those from the constituted authorities here were procured, is not very honourable to him, or favorable to me nor can those testimonies be pleasing to the President.”
 

   RC and enclosure (DNA: RG 59, CD, Bordeaux, vol. 1). RC 1 p.; marked duplicate. The enclosed extract (5 pp.; partly in French) includes copies of a letter of support for Barnet signed by thirty-three American merchants and shipmasters, commendations from various French officials including the prefect of the Gironde and the commander of the military district, and a letter signed by forty-six Bordeaux merchants.


   A full transcription of this document has been added to the digital edition.
